UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7286



ROGER BYRD; HERMAN JUNIOR BYRD,

                                              Petitioners - Appellants,

          versus


UNITED STATES OF AMERICA,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-04-77)


Submitted:   October 7, 2004                 Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Byrd, Herman Junior Byrd, Appellants Pro Se. Gretchen C. F.
Shappert, United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Roger Byrd and Herman Junior Byrd appeal the district

court’s order denying their motions for judicial notice and to join

the defendants. We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Byrd v. United States, No. CA-04-77 (W.D.N.C.

July 7, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -